DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Requirement for Restriction, filed 30 November 2021, in the matter of Application N° 16/852,758.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application is being examined under the pre-AIA  first to invent provisions.
No claims have been added, amended, or canceled.  The issue of new matter is moot.
Applicants’ election of Group II (claim 2), without traverse, is acknowledged.
Applicants’ election is made FINAL.  The claims of Groups: I and III (claims 1 and 3) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction requirement between the composition and methods.
Thus, claim 2 is presented and represent all claims currently under consideration.

Information Disclosure Statement
Three Information Disclosure Statements (IDS) filed 29 July 2020, 30 October 2020, and 26 May 2021 are acknowledged and have been considered.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwong (US Pre-Grant Publication Nº 2008/0089951 A1; IDS reference).
The instantly claimed invention is directed to a composition in solid form comprising arsenic.  The claim additionally recites that the composition is “suitable for oral administration” without providing any additional compositional or structural limitations.  As such, the Examiner considers the recitation to be one of intended use and to not contribute to the overall patentability of the claimed invention.  The claim additionally recites that the “composition compris[es] lyophilized composition comprising arsenic.”  The recitation of “lyophilized arsenic” is broadly and reasonably considered to be a product-by-process limitation and compositionally indistinct from a dry form of arsenic, notably as the claimed composition is in solid (i.e., dry) form.
Kwong discloses a method for promoting cytokine receptor or receptor tyrosine kinase degradation in cancer cells comprising contacting the cells with an amount of arsenic trioxide effective to down-regulate a cytokine receptor therein (see claim 1).  Claim 8 discloses that arsenic trioxide is administered orally.  Claim 10 discloses that the arsenic trioxide is in a pharmaceutically acceptable carrier.  Claim 12 discloses that the arsenic trioxide is in a unit dosage form such as a tablet or capsule.
The reference is thus considered to anticipate each limitation of the claimed composition.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qingpo et al. (CN101322179A; IDS reference).
The limitations recited in claim 2 and the interpretations thereof are discussed above.
Qingpo discloses an oral pharmaceutical composition comprising freeze-dried, solid, lipid nanoparticles of arsenic trioxide (see Abstract).
The reference thus anticipates the claimed invention.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615